DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lilienfeld et al. (US 7,111,496 B1) (hereinafter Lilienfeld).
Regarding claim 1, Lilienfeld teaches a system to measure a sampled particle-laden airstream [particulate mass monitor] (see Abstract, Fig. 8), the system comprising: 
an optical particle spectrometer [optical sensor 36] to measure a concentration of particulate matter in the sampled particle-laden airstream [detection of particulate mass concentration; fluid flow from an external source through fluid inlet(s) 32 to sensor 36] (Col 5, line 53 - Col 6, line 34);
a particle diverter in fluid communication with the optical particle spectrometer, the particle diverter to divert at least a portion of the particle-laden airstream at predetermined intervals [left and right inlets 32 diverting fluid flow from an external source, diverting at least a portion of the fluid flow towards sensor 36 and at least a portion towards mass sensor 38] (Col 16, lines 47-58, see Fig. 8);
a mass sensor [38] to measure an actual mass of a fraction of particles within the diverted particle-laden airstream received from the particle diverter [mass sensor 38 receiving diverted airstream from right inlet 32] (Col 6, lines 35-50, Col 16, lines 47-58, see Fig. 8); and
a calibration communication loop (see Fig. 2) to provide substantially real-time calibration data corresponding to the actual measured mass of the particles to the optical particle spectrometer, the optical particle spectrometer thereby being configured to report an equivalent mass concentration based on the true mass measurement in situ and in substantially real time [controller adjusts mass concentration measurements taken by optical sensor 36 to agree with mass sensor 38] (Col 7, line 10 - Col 9, line 61, see Fig. 2).
Regarding claim 5, Lilienfeld as applied to claim 1 above teaches the claimed invention, in addition to wherein the mass sensor is a mass concentration measurement device to provide a correction factor to the optical particle spectrometer through the calibration communication loop to calibrate the optical particle spectrometer to report an equivalent-mass concentration measurement (Col 8, lines 35-59, see Fig. 2).
Regarding claims 6-7, Lilienfeld as applied to claim 5 above teaches the claimed invention, in addition to wherein the calibration of the optical particle spectrometer is performed with a single correction factor chosen for a predetermined particulate matter size range [steps 114 and 116] (see Fig. 2).
Regarding claim 10, Lilienfeld as applied to claim 5 above teaches the claimed invention, in addition to wherein the calibration of the optical particle spectrometer is performed using a specific type of aerosol for a particular sampled-environment (Col 8, lines 35-59, see Fig. 2).
Regarding claim 11, Lilienfeld as applied to claim 1 above teaches the claimed invention, in addition to wherein the particle diverter is a fluidic switching device to divert intermittently at least a portion of the particle laden airstream to the mass sensor [valve 202 for intermittently diverting airstream to optical sensor and/or mass sensor (Col 16, lines 47-58, see Fig. 8).
Regarding claim 12, Lilienfeld as applied to claim 1 above teaches the claimed invention, in addition to wherein the mass sensor is a film bulk acoustic resonator (Col 16, lines 18-36).

Regarding claim 14, Lilienfeld teaches a system to measure a sampled particle-laden airstream [particulate mass monitor] (see Abstract, Fig. 8), the system comprising: 
an optical particle spectrometer [optical sensor 36] to receive a fractional portion of the sampled particle-laden airstream and to measure a concentration of particulate matter in the sampled particle-laden airstream [detection of particulate mass concentration; fractional fluid flow from an external source through left fluid inlet 32 to sensor 36] (Col 5, line 53 - Col 6, line 34, see Fig. 8);
a mass sensor [38] to measure an actual mass of a fraction of particles received from at least a second, remaining fractional portion of the sampled particle-laden airstream [left and right inlets 32 diverting fluid flow from an external source; fluid flow is split between the left and right inlets such that a fraction of the fluid flow is towards optical sensor 36 and the other fraction towards mass sensor 38] (Col 16, lines 47-58, see Fig. 8); and
a calibration communication loop between the optical particle spectrometer and the mass sensor (see Fig. 2) to provide substantially real-time calibration data corresponding to the actual measured mass from the mass sensor to the optical particle spectrometer to calibrate the optical particle spectrometer for an equivalent-mass concentration measurement, the optical particle spectrometer thereby being configured to report an equivalent mass concentration based on the true mass measurement in situ and in substantially real time [controller adjusts mass concentration measurements taken by optical sensor 36 to agree with mass sensor 38] (Col 7, line 10 - Col 9, line 61, see Fig. 2).
Regarding claim 15, Lilienfeld as applied to claim 14 above teaches the claimed invention, in addition to further comprising a split-inlet port coupled upstream of both the optical particle spectrometer and the mass sensor [split inlets 32 coupled upstream of both optical sensor 36 and mass sensor 38] (see Fig. 8).
Regarding claim 17, Lilienfeld as applied to claim 15 above teaches the claimed invention, in addition to wherein the split-inlet port is configured to provide substantially equal portions of the sampled particle-laden airstream to the optical particle spectrometer and the mass sensor substantially concurrently [optical sensor 36 and mass sensor 38 situated in parallel, each downstream of a separate inlet from the split inlets 32] (see Fig. 8).
Regarding claim 18, Lilienfeld as applied to claim 15 above teaches the claimed invention, in addition to wherein the mass sensor is selectable to sample a true mass of the particle-lade airstream in at least one of two modes from modes comprising an intermittent sampling mode and a continuous sampling mode [continuous] (Col 16, lines 15-36).

Regarding claim 19, Lilienfeld teaches a method of calibrating an optical particle spectrometer [optical sensor 36] for an equivalent mass concentration measurement (see Abstract, Figs. 2 and 8), the method comprising:
sampling a particle-laden airstream [left and right inlets 32 diverting fluid flow from an external source] (see Fig. 8);
diverting a controlled fraction of the particle-laden airstream to a mass sensor [fluid flow is split between the left and right inlets such that a fraction of the fluid flow is towards optical sensor 36 and the other fraction towards mass sensor 38] (Col 16, lines 47-58, see Fig. 8);
measuring at least one actual mass concentration of particulate matter in the particle-laden airstream below at least one particle size cutoff value [mass sensing device 38 configured to measure particulate mass concentration] (Col 5, lines 53-67, Col 6, lines 35-50); and
communicating the at least one actual measured mass concentration of particulate mater thereby providing substantially real-time calibration data corresponding to the actual measured mass of the particles to the optical particle spectrometer to provide a calibration factor to the optical particle spectrometer in situ and in substantially real time [controller adjusts mass concentration measurements taken by optical sensor 36 to agree with mass sensor 38] (Col 7, line 10 - Col 9, line 61, see Fig. 2).
Regarding claim 20, Lilienfeld as applied to claim 19 above teaches the claimed invention, in addition to further comprising reporting an equivalent mass concentration measurement from the calibrated optical particle spectrometer [final calibrated value] (Col 8, lines 35-59, see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld as applied to claim 1 above and further in view of White et al. (US 2013/0036793 A1) (hereinafter White).
Regarding claim 2, Lilienfeld as applied to claim 1 above teaches the claimed invention, except for further comprising a mass filter coupled upstream of the mass sensor to receive the portion of the particle-laden airstream and to filter a fraction of the particles within the particle laden airstream that are above a predetermined particle size. White teaches the usage of a filter upstream of a PM monitor for preventing unwanted large particulates from entering (Para [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld with White such that a mass filter is coupled upstream of the mass sensor to receive the portion of the particle-laden airstream and to filter a fraction of the particles within the particle laden airstream that are above a predetermined particle size in order to prevent unwanted large particulates from reaching the mass sensor.
Regarding claim 3, Lilienfeld as applied to claim 1 above teaches the claimed invention, except for further comprising a mass filter coupled upstream of the optical particle spectrometer to receive the portion of the particle-laden airstream and to filter a fraction of the particles within the particle laden airstream that are above a predetermined particle size. White teaches the usage of a filter upstream of a PM monitor for preventing unwanted large particulates from entering (Para [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld with White such that a mass filter is coupled upstream of the optical particle spectrometer to receive the portion of the particle-laden airstream and to filter a fraction of the particles within the particle laden airstream that are above a predetermined particle size in order to prevent unwanted large particulates from reaching the spectrometer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld in view of White, as applied to claim 2 above, and further in view of Gorbunov (WO 2014/202771 A1) (hereinafter Gorbunov).
Regarding claim 4, Lilienfeld as applied to claim 2 above teaches the claimed invention, except for further comprising a particle diluter upstream of and in fluid communication with at least one of the mass filter and the mass sensor to dilute a concentration of the particle-laden airstream. Gorbunov teaches the usage of an upstream particle diluter to form a diluted stream for a sensor to detect the particles in the diluted stream (Pg. 4, lines 25-33). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld in view of White with Gorbunov such that a particle diluter is coupled upstream of and in fluid communication with at least one of the mass filter and the mass sensor to dilute a concentration of the particle-laden airstream in order to prepare a diluted stream for the mass sensor.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld as applied to claim 5 above and further in view of Han (US 2016/0216193 A1) (hereinafter Han).
Regarding claims 8-9, Lilienfeld as applied to claim 5 above teaches the claimed invention, except for wherein the calibration of the optical particle spectrometer is performed with multiple correction factors that are chosen for different predetermined particulate matter size ranges. Han teaches the usage of multiple calibration factors accounting for different shape, density, and size ranges of particles for calibrating a particulate sensor (Para [0010, 0015, 0042-0044]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld with Han such that the calibration of the optical particle spectrometer is performed with multiple correction factors that are chosen for different predetermined particulate matter size ranges in order to account for different shape, density, and size ranges of particles that could be sampled.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld as applied to claim 1 above and further in view of Booker (US 7,174,767 B2) (hereinafter Booker).
Regarding claim 13, Lilienfeld as applied to claim 1 above teaches the claimed invention, except for wherein the mass sensor is a quartz crystal monitor. Booker teaches a quartz crystal monitor as a mass sensor (Col 3, lines 49-62). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld with Booker such that the mass sensor is a quartz crystal monitor for the predictable result of sensing a particulate mass.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld as applied to claim 15 above.
Regarding claim 16, Lilienfeld as applied to claim 15 above teaches the claimed invention, in addition to wherein the split-inlet port is a dichotomous sampling port (see Fig. 8). Lilienfeld fails to teach wherein the port is configured to provide a smaller fraction of particulate matter to the mass sensor than to the optical particle spectrometer. Lilienfeld additionally teaches the usage of a valve 202 that allows a user to independently adjust a flow rate from the pump 35 to either the optical sensor 36 or mass sensor 38 (Col 16, lines 55-59). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lilienfeld such that a smaller fraction of particulate matter is provided to the mass sensor than to the optical particle spectrometer by control of the valve based on the sensitivities of the two sensors, the optical sensor being a fast response sensor and the mass sensor being an accurate but slow sensor - see Lilienfeld Col 16, lines 55-59.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861